I am not able to agree with that portion of the opinion which deals with the final statement of the trial judge to the jury, that the negligence of the driver of the automobile which turned the corner onto the bridge would not relieve the *Page 365 
defendant from liability except in the event that it produced "an unanticipated condition." The request of defendant's counsel for further instruction, while inaptly phrased, referred to a portion of the charge which dealt with proximate cause and the trial judge's statement was also addressed to proximate cause. Where the question is as to the existence of negligence, it may become material, even controlling, to determine whether the person charged with it should have reasonably anticipated the conditions which in fact arose. But proximate cause is not determined by thus putting oneself in the position of the actor and looking forward, but by looking at the events after they have occurred and determining whether the negligence was a substantial factor in producing the injuries complained of. Mahoney v. Beatman, 110 Conn. 184, 188, 202,147 A. 762. Whether or not the defendant anticipated the way in which the driver of the car turned upon the bridge would not be the test even of negligence; what it ought reasonably to have anticipated in the way of such an occurrence might have been. As regards proximate cause, whether or not the conduct of the driver was anticipated would not be at all the determining factor. The statement of the trial judge was clearly erroneous. Coming as it did, as the very last word to the jury, I cannot regard the error as harmless. The jury went out with the statement of the trial judge fresh in their minds, amounting to a charge that if the defendant did not anticipate the conduct of the driver of the automobile, it would not be liable, and the chances are too great that this became a determining factor in the disposition of the case to pass the error over. *Page 366